Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11-12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US 7225414).

Regarding claim 1 Sharma teaches a system for interacting with a screen without touching it (fig. 1, Abstract), the system comprising: 
a computing device (fig. 1) comprising at least: 
one or more processors (col. 9, large display screen, such as the Sony LCD projection data monitor model number KL-X9200U, may be used as the output display system 111 in the exemplary embodiment. A computer system, such as the Dell Precision 420, with processors, such as the dual Pentium 864 Mhz microprocessors); 
one or more memories (col. 9, large display screen, such as the Sony LCD projection data monitor model number KL-X9200U, may be used as the output display system 111 in the exemplary embodiment. A computer system, such as the Dell Precision 420, with processors, such as the dual Pentium 864 Mhz microprocessors and with memory, such as the Samsung 512 MB DRAM); and 
one or more computer-readable hardware storage devices (col. 9, large display screen, such as the Sony LCD projection data monitor model number KL-X9200U, may be used as the output display system 111 in the exemplary embodiment. A computer system, such as the Dell Precision 420, with processors, such as the dual Pentium 864 Mhz microprocessors and with memory, such as the Samsung 512 MB DRAM); 
10a display screen comprising at least a partial video feed strip (fig. 3, col. 3, from the technological processing point of view, VTE Platform is a method and apparatus for making transitions within a set of integrated technologies, which consists of the capturing continuous input images, face detection on these continuous input images, face tracking, hand detection, hand tracking, human voice signal capturing, speech recognition, displaying graphics on the display system, playing video, and playing sound); 
a source of radiating energy (fig. 1, an image-capturing system 110) directed into a predefined area (fig. 6, user zone 322);   
at least one directionally sensitive sensor (col. 14, Detecting and Tracking Human Face and Eye Using Space-Varying Sensor) that is configured to: detect at least a portion of the radiating energy reflected off of an object disposed in the predefined area; 
15detect a range (col. 4, The field of view from the image-capturing system may be divided into 3 different imaginary capture zones and 1 imaginary hot spot. The zones are called the user zone, the watcher zone, and the passers-by zone. The boundary of the zones can be flexibly adjusted depending on the specific application. Although this is not always true, usually, the watcher zone is the superset of the user zone, and the passers-by zone is the superset of the watcher zone and the user zone. There could be also multiple user zones, watcher zones, and passers-by zones.) to the object disposed in the predefined area (fig. 6, zones 321-323); 
detect a motion of the object disposed in the predefined area (fig. 13 shows an exemplary Module Training 202 of the VTE Platform with the screen shot of the exemplary Module Training 502 within the display system 111. For those who are not familiar with the VTE Platform, it might be difficult to interact with the system for the first time. To help these people, the Module Training 202 may be used when a person engages in the interaction also see fig. 10); 
transmit, to the one or more processors, information of a location from which the radiating energy is reflected (claim 1,a method for attracting attention of people in public places and engaging them in an interaction with a system for getting information and entertainment, comprising the following steps of… wherein said image-capturing system divides its field of view into a plurality of capture zones, and apply said set of computer vision algorithms within said capture zones to sense said user and said hand motion, and wherein said user is promoted or demoted depending on the coordinate of said user's position in said plurality of capture zones of said image-capturing system); and 
transmit visual feedback of the motion of the object to the partial video feed strip; 20the one or more processors being configured to: utilize the information of the location to calculate a position and motion of the object from which the radiating energy was reflected; generate image information based on the calculated position and motion; and 20transmit the image information to the display screen; and the display screen being configured to display an image based on the image information received from the one or more processors (col. 17, graphical training 260 instruction shows how to use the Touch-free Interface in the VTE Platform graphically. In the exemplary embodiment shown in FIG. 13, an idea of `Virtual Hand Scan` 263 is used to train the user 400 how to move his/her hand remotely. In the exemplary `Virtual Hand Scan` 263 training application, the VTE Platform asks the user 400 to put his/her hand, which is shown on the display system 111 as a feedback, on the `Virtual Hand Scan` 263 graphics. If the user 400 follows 404 the instruction and put the hand on the hand scan area, the VTE Platform acknowledges the interaction and finishes the training step after giving the acknowledgement signal to the user 400. If the user 400 does not understand the training instruction and pauses the interaction, additional aid tools can be executed, such as an animation or an instructional video, which shows examples how to follow the training instruction).

Regarding claim 2 Sharma teaches wherein the visual feedback is real-time visual feedback (fig. 13, (col. 17, graphical training 260 instruction shows how to use the Touch-free Interface in the VTE Platform graphically. In the exemplary embodiment shown in FIG. 13, an idea of `Virtual Hand Scan` 263 is used to train the user 400 how to move his/her hand remotely. In the exemplary `Virtual Hand Scan` 263 training application, the VTE Platform asks the user 400 to put his/her hand, which is shown on the display system 111 as a feedback, on the `Virtual Hand Scan` 263 graphics. If the user 400 follows 404 the instruction and put the hand on the hand scan area, the VTE Platform acknowledges the interaction and finishes the training step after giving the acknowledgement signal to the user 400. If the user 400 does not understand the training instruction and pauses the interaction, additional aid tools can be executed, such as an animation or an instructional video, which shows examples how to follow the training instruction).

Regarding claim 11 Sharma teaches wherein the partial video feed strip comprises one or more boxes 20that delineate one or more menu items controllable by a user (fig. 19, fig. 20, fig. 21).

Regarding claim 12 Sharma teaches wherein content is linked hierarchically in real-time from a database query (col. 21,  the exemplary embodiment shown in FIG. 20, the Module Juke-Box 218 consists of the music title 290, the music video 291, the music video list 292, the music selection buttons 235, the play button 236, the pause button 237, and the exit button 234. The user 400 can choose a music video 291 to play within a list 292 of the music videos. The play button 236 and the pause button 237, selectable by the Touch-free Interaction 304, are used for controlling the music video. With the large display system 111, the Module Juke-Box 218 creates an exciting and impressive music experience).

Regarding claim 20 Sharma teaches wherein the radiation is em radiation, wherein the at least one directionally sensitive sensor comprises a camera, and 15wherein the system is configured to sense the location and the movement of the object through a pane of glass (fig. 4).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 7225414) in view of Mankowski (US 20150002384).

Regarding claim 3 Sharma does not teach wherein the image is a rendering in three dimensions (3D) of the object that moves based on the motion of the object, and 10wherein a movement of the 3D object includes a rotation of the object.
However, Mankowsi teaches wherein the image is a rendering in three dimensions (3D) of the object that moves based on the motion of the object, and 10wherein a movement of the 3D object includes a rotation of the object ([0048] FIG. 9 illustrates exemplary gestures associated with display navigation. When the object tilts back-and-forth according to the motion 910 shown in FIG. 9, the tilting gesture may correspond with a change in the display shown on the screen 120 of the device 100 or volume of audio being played by the device, for example. Variations (e.g., double-tilt or two tilts in sequence) may represent different gestures according to the gesture template 537. The twisting or rotating motion 920 of the object 240 (e.g., a hand) is another exemplary gesture that may control the device 100 display. And see [0013] FIG. 11 is a process flow of an exemplary method of navigating the display of a device based on touch-less gestures).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Sharma in light of Mankowski teaching so that it may include wherein the image is a rendering in three dimensions (3D) of the object that moves based on the motion of the object, and 10wherein a movement of the 3D object includes a rotation of the object.
The motivation is to a device to detect a gesture as a detected gesture performed by an object in touch-less communication with the device and output a signal corresponding with the detected gesture.

Regarding claim 13 Sharma in view of Mankowsi teaches further comprising: a frame; and a clamp coupled to the frame for removably coupling the frame to a screen (fig. 4, 111) of the 5computing device (fig. 4, 112), wherein the computing device comprises an open laptop (Mankowsi: 0016] FIG. 1 shows a device 100 including an exemplary arrangement of ambient light sensors 110. The device 100 may be any computation, communication, or data storage device such as a tablet, laptop computer), and wherein the at least one directionally sensitive sensor comprises a webcam (fig. 4, image-capturing system 110).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 7225414) in view of Sunday (US 20070220444).
Regarding claim 4 Sharma does not teach wherein the radiating energy is infrared electromagnetic energy.
However, Sunday teaches wherein the radiating energy is infrared electromagnetic energy ([0034] e light emitted from the emitting device(s) 204 may reflect off of these objects, and may be detected by a camera 207, which may be an IR camera if IR light is used).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Sharma in light of Sunday teaching so that it may include wherein the radiating energy is infrared electromagnetic energy.
The motivation is to provide graphical user interface system is described in which users can be located at any angle.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 7225414) in view of Gogolla (US 20150346342).
Regarding claim 5 Sharma is silent on wherein the radiating energy is laser energy configured to define a 15plane and cause a prominent dot to appear on the object where the object crosses the plane.
However, Gogolla teach wherein the radiating energy is laser energy configured to define a 15plane and cause a prominent dot to appear on the object where the object crosses the plane ([0045] The camera means 15 is designed, for example, as a CCD camera and comprises a reception means 45 and a control element 46 for controlling the camera means 15 and evaluating the pictures taken. The control means 17 controls the invention's method for determining the positional coordinates of the target object 11 by means of the laser means 14 and the camera means 15. The control means 17 comprises a control element 47 for controlling the laser means 14 and the camera means 15, and an evaluation element 48 for calculating the positional coordinates X.sub.M, Y.sub.M of the target object 11).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Sharma in light of Gogolla teaching so that it may include wherein the radiating energy is laser energy configured to define a 15plane and cause a prominent dot to appear on the object where the object crosses the plane.
The motivation is to provide a method for determining the positional coordinates of a target object in a measurement plane.

Regarding claim 6 Sharma in view of Gogolla teach wherein the at least one directionally sensitive sensor is a camera configured detect a direction to the dot and a motion of the dot (Gogolla: [0045] The camera means 15 is designed, for example, as a CCD camera and comprises a reception means 45 and a control element 46 for controlling the camera means 15 and evaluating the pictures taken. The control means 17 controls the invention's method for determining the positional coordinates of the target object 11 by means of the laser means 14 and the camera means 15. The control means 17 comprises a control element 47 for controlling the laser means 14 and the camera means 15, and an evaluation element 48 for calculating the positional coordinates X.sub.M, Y.sub.M of the target object 11).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 7225414) in view of Mankowski (US 20150002384) and further in view of Bell (US 20050110964).
Regarding claim 17 Sharma is silent on further comprising: a laser coupled to the frame at a location that does not interfere with the views reflected to the webcam.
However, Bell teaches further comprising: a laser (fig. 1, infrared illuminator) coupled to the frame (fig. 1, item 140) at a location that does not interfere with the views reflected to the webcam (fig. 1, item 115).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Sharma in light of Bell teaching so that it may include further comprising: a laser coupled to the frame at a location that does not interfere with the views reflected to the webcam.
The motivation is to provide an interactive video window display system.
Allowable Subject Matter
Claims 7-10, 14-16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ptucha US 20130204707.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625